        Case 5:19-cv-00588-OLG Document 21-2 Filed 09/15/20 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION

DEUTSCHE BANK NATIONAL TRUST                      §
COMPANY, AS TRUSTEE FOR                           §
MORGAN STANLEY ABS CAPITAL I                      §
INC. TRUST 2003-HE2 MORTGAGE                      §
PASS-THROUGH CERTIFICATES,                        §
SERIES 2003-HE2,                                  §
                                                  §
                                                  §
        Plaintiff,                                §         Civil Action No. 5:19-cv-588
                                                  §
v.                                                §
                                                  §
GLENDA HINOJOSA AND ROY                           §
HINOJOSA,                                         §
                                                  §
        Defendants.                               §

ORDER GRANTING PLAINTIFF’S MOTION FOR AWARD OF ATTORNEY’S FEES

       CAME ON TO BE CONSIDERED on this day, the Motion for Award of Attorney’s

Fees (“Motion”) of Deutsche Bank National Trust Company, as Trustee for Morgan Stanley

ABS Capital I Inc. Trust 2003-HE2 Mortgage Pass-Through Certificates, Series 2003-HE2

(“Plaintiff”), and after consideration of the Motion and the evidence on file, the Court is of the

opinion that the Motion should be granted in its entirety. It is therefore,

       ORDERED that the Motion is GRANTED; it is further,

       ORDERED that Plaintiff shall have and recover its attorney’s fees in the amount of

$9,784.50 as a further obligation owed by her under the Note and Security Instrument.



       Signed this _______ day of ____________________ 2020.



                                                      U.S. DISTRICT JUDGE


ORDER GRANTING PLAINTIFF’S MOTION FOR ATTORNEY’S FEES
MWZM: 18-001136-670                                                                     Page 1 of 1
